UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6551



FELIX CHEESBORO,

                                              Plaintiff - Appellant,

          versus


JEFFERY BLOOM, Public Defender,

                                               Defendant - Appellee,

          and


NFN SHIVER, Richland County Detention Center;
NFN CHAPMAN, Richland County Detention Center
Officer; TONIAN HARRIS, Richland County Deten-
tion Center Officer; RICHLAND COUNTY DETENTION
CENTER; SHERIFF OF RICHLAND COUNTY; RICHLAND
COUNTY, SOUTH CAROLINA; STATE OF SOUTH
CAROLINA,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. George C. Kosko, Magistrate Judge.
(CA-00-3703-7-11BG)


Submitted:   September 28, 2001           Decided:   November 5, 2001


Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Felix Cheesboro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Felix Cheesboro, a South Carolina inmate, appeals the district

court’s order dismissing Defendant Jeffery Bloom from his 42

U.S.C.A. § 1983 (West Supp. 2001) complaint.   We have reviewed the

record and the district court’s opinion accepting the magistrate

judge’s recommendation and find that, because the underlying action

has been voluntarily dismissed, this appeal is moot.*   Accordingly,

we dismiss the appeal.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                           DISMISSED




     *
       The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (2001).


                                 2